DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Petition to Make Special, filed September 13, 2021, was granted on October 25, 2021.  Therefore, this application will be accorded special status.
Claims 1-5, 7-11, and 13-19 are pending in this application, and are under examination.

Information Disclosure Statement
The Information Disclosure Statements filed October 13, 2020 and July 14, 2021 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment correcting the size of the ASCII text file.  In this instance, the specification lists the size of the ASCII text file as 174,571 bytes, whereas the ASCII text file itself lists the size as 174,574 bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  

However, the specification states that “that we could eliminate the integrated HIV-1 genome from HIV-1 infected cells by using the RNA-guided Clustered Regularly Interspace Short Palindromic Repeat (CRISPR)-Cas9 nuclease system (Cas9/gRNA).”  See paragraph [0028].  However, it is impossible for one to extrapolate from the generic recitation of broad classes of nuclease proteins, much less the broad classes of CRISPR proteins, the structure of any enzyme, or any CRISPR enzyme whose application to a nucleic acid molecule would be useful for detection of target nucleic acids.  The prior art does not appear to offset the deficiencies of the instant specification. The prior art teaches that CRISPR Type I, II, and III enzymes each have different structures and function in different pathways (Sorek et al., 82 Annual Review of Biochemistry 237-266 (2013), and cited in the Information Disclosure Statement filed October 13, 2020).  The prior art further discloses additional CRISPR systems, which also have different structures and function in yet different pathways (Koonin et al., 37 Current Opinion in Microbiology 67-78 (2017), and cited in the Information Disclosure Statement filed October 13, 2020).  Thus, the specification is not sufficient to support the broadly claimed genus of CRISPR enzymes, which are variants having different structures and functions. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See Vas-Cath at page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed."  (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of CRISPR systems, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1-12.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howell et al. (U.S. Patent Application Publication No. 2016/0040165, published February 11, 2016, and claiming priority to PCT Patent Application Publication No. WO 2014/165349, filed March 25, 2014 and U.S. Provisional Patent Application No. 61/808,437, filed April 4, 2013, and cited in the Information Disclosure Statement filed October 13, 2020), see the entire document.  
	Howell discloses compositions for in vivo excision of HIV-1 proviral DNA using a CRISPR-Cas system that employs more than one guide RNA that hybridizes to targets of the HIV-1 DNA (abstract).  Howell discloses that more than one guide RNA can be used to target multiple sites within the HIV-1 DNA, which is interpreted as multiplexing guide RNAs, including use of two guide RNAs (paragraphs [0019]-[0020]).  Howell discloses that bioinformatics analyses are available that generated extensive databases of CRISPR loci, and which can be used to determine protospacer adjacent motifs (PAMs) and identifying targetable DNA of HIV-1 sequences (paragraph [0019].  Howell discloses a variety of sequences in the long terminal repeat (LTR)s at both the 5’ and 3’ LTRs of the HIV-1 sequence (Table 1).  Howell further discloses that the U3 region of the LTR can be targeted with a CRISPR-Cas guide RNA (Table 1).  Howell discloses a composition that provides for a CRISPR endonuclease and two or more guide RNAs, where each of the guide RNAs complexes with the proviral HIV-1 DNA and provides for cleaving the double strand of the DNA in two places, which results in the excision of the proviral HIV-1 DNA, which is also further interpreted as the mutation providing for the excision of the proviral HIV-1 sequences and inactivation of the proviral DNA  (paragraphs [0015], [0019], and [0057]).  Howell further discloses that the CRISPR-Cas composition can be a vector comprising nucleic acids encoding the CRISPR enzyme and the guide RNAs, where the cell is able to express the CRISPR-Cas system, assemble a CRISPR-Cas complex, and providing for the expressed CRISPR-Cas system to cleave the double stranded DNA in two places, again resulting in the excision of the proviral HIV-1 DNA (paragraphs [0015], [0019]-[0020], [0026]-[0029], and [0057]).  Howell discloses that the CRISPR associated protein can be Cas9, which can be codon-optimized for use in human cells (paragraphs [0005] and [0019]-[0021]).  Howell discloses that the nucleic acids encoding the CRISPR-Cas enzyme and protein can be present in an expression vector, which may be a viral vector, such as a retrovirus, an adenovirus, or an adeno-e.g., fevers and aches (paragraphs [0052]-[0055]).  Howell discloses that the proteins/guide RNAs, or the nucleic acids encoding the proteins/guide RNAs can be used in a pharmaceutical composition, which may further include a pharmaceutically acceptable carrier or excipient (paragraph [0049]).
	Howell discloses each and every limitation of claims 1-5, 7-11, and 13-19, and therefore Howell anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (U.S. Patent Application Publication No. 2016/0040165, published February 11, 2016, and claiming priority to PCT Patent Application Publication No. WO 2014/165349, filed March 25, 2014 and U.S. Provisional Patent Application No. 61/808,437, filed April 4, 2013), and cited in the Information Disclosure Statement filed October 13, 2020, see the entire document, taken with Mcintyre et al. (6 Retrovirology 55 1-15 (2009)), and cited in the Information Disclosure Statement filed October 13, 2020, see the entire document. 
	Howell discloses compositions for in vivo excision of HIV-1 proviral DNA using a CRISPR-Cas system that employs more than one guide RNA that hybridizes to targets of the HIV-1 DNA (abstract).  Howell discloses that more than one guide RNA can be used to target multiple sites within the HIV-1 DNA, which is interpreted as multiplexing guide RNAs, including use of two guide RNAs (paragraphs [0019]-[0020]).  Howell discloses that bioinformatics analyses are available that generated extensive databases of CRISPR loci, and which can be used to determine protospacer adjacent motifs (PAMs) and identifying targetable DNA of HIV-1 sequences (paragraph [0019].  Howell discloses a variety of sequences in the long terminal repeat (LTR)s at both the 5’ and 3’ LTRs of the HIV-1 sequence (Table 1).  e.g., fevers and aches (paragraphs [0052]-[0055]).  Howell discloses that the proteins/guide RNAs, or the nucleic acids encoding the proteins/guide RNAs can be used in a pharmaceutical composition, which may further include a pharmaceutically acceptable carrier or excipient (paragraph [0049]).
	Howell does not explicitly disclose how to determine additional sequences to target within the LTR of HIV-1.  

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that use of Howell’s composition for treating HIV-1 would alleviate the symptoms of HIV-1, including fever, aches, and other well-known symptoms of HIV-1.
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Mcintyre’s methods to determine first and second sequences complementary to the first and sequences of the target sequence in Howell’s HIV-1 proviral sequence because these sequences are highly conserved between strains of HIV-1, and as such one of ordinary skill in the art would look to such sequences in order to cleave proviral DNA at the desired sequences, thus inactivating the HIV-1 proviral DNA.  Because the sequence is highly conserved, it would be well within the purview of one of ordinary skill in the art to determine the most effective sequences, and could do so using predictable and reproducible methodology.

Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2014/0357530, published December 4, 2014, and claiming priority to U.S. Provisional Patent Application No. 61/736,527, filed December 12, 2012, and cited in the Information Disclosure Statement filed October 13, 2020), see the entire document, in view of Mcintyre et al. (6 Retrovirology 55 1-15 (2009)), and cited in the Information Disclosure Statement filed October 13, 2020, see the entire document and Howell et al. (U.S. Patent Application Publication No. 2016/0040165, published February 11, 2016, and claiming priority to PCT Patent Application Publication No. WO 2014/165349, filed March 25, 2014 and U.S. Provisional Patent Application No. 61/808,437, filed April 4, 2013), and cited in the Information Disclosure Statement filed October 13, 2020, see the entire document.  
 	Zhang I discloses a compositions for inactivating proviral DNA that has been integrated into the genome of a host cell comprising treating the host cell comprising the CRISPR enzyme and two or more guide RNAs (paragraphs [0043], [0079], [0148], [0202], [0271], [0296], [0579] and [0649], and Figure 51).  Zhang I discloses that the two gRNAs are complementary to different target proviral nucleic acid sequences (paragraphs [0061], [0271], [0296], and [0581]).  Zhang I discloses a composition that comprises an isolated nucleic acid sequence encoding the CRISPR enzyme and the two guide RNAs, which are complementary to first and second protospacer sequences in a proviral DNA (paragraphs {0043], [0202], [0296], [0581], [0649]).  Zhang I discloses expression of the polynucleotides in a cell (paragraphs [0036], [0043]-[0044], [0148], [0500], and [0649]).  Zhang I further discloses assembling the gene editing complexes in the host cell (paragraph [0271]).  Zhang I discloses that the first and second gene editing complexes are directed to the first and second target protospacers by complementary base pairing (paragraph [0271]).  Zhang I discloses that the CRISPR enzyme will then cleave the proviral DNA at the first and second target sequences (paragraph [0067]).  Zhang I discloses that this will induce at least one mutation in the proviral DNA (paragraphs [0067] and [0581]).  Zhang I disclosed that the retrovirus can be HIV-1 (paragraph [0584]).  Zhang I discloses that the components of the CRISPR complex can be on the same or separate vectors, which can be a plasmid, lentiviral, adenoviral, or adeno-associated virus vectors (paragraphs [0259] and [0304]).  Zhang I further discloses that the vector can comprise a CRISPR RNA (crRNA) and a tracrRNA (trRNA), and that the guide RNAs can be a fusion of a crRNA and a trRNA (paragraph [0655]).  Zhang I discloses that targeting an integrated HIV-1 virus using CRISPR enzymes can provide for maintenance and re-constitution of host immune activity and prevent e.g., fevers and aches (i.e., vaccination) (paragraphs [0217] and [0580]-[0582]). Zhang I discloses that HIV-1 in host immune cells, which is interpreted as including CD4+ T cells (paragraphs [0217] and [0580]-[0582]).  Zhang I also discloses that defects associated with genetic diseases can be corrected using CRISPR-Cas systems and compositions (paragraph [0375]).
 	Zhang I discloses that the CRISPR complex is able to modify genomes by deleting, inserting, activating, inactivating, repressing altering methylation and transferring specific moieties, which is interpreted as the CRISPR complex inactivating the proviral DNA in the genome of a host cell (paragraphs [0013], [0074], [0327], [0339], [0581] and [0620]).  Zhang I discloses that the CRISPR
enzyme is Cas9 or codon-optimized Cas9 (paragraphs [0291] and [0293]).  Zhang I discloses a composition comprising CRISPR enzyme and two or more guide RNAs (column 11, line 45, column 12, line 55, column 15, lines 27-32, and column 34, lines 45-52).
 	Zhang I fails to explicitly disclose or suggest that the target sequences are in the long terminal repeats (LTRs) of the proviral DNA, or specifically within the U3 region of the LTR.  
	Mcintyre discloses that RNA interference (RNAi) is a mechanism of gene suppression that may be useful in gene therapy applications for treating viral diseases, such as HIV-1 (abstract). Mcintyre discloses the preparation of a variety of shRNAs based on the HIV-1 sequences, including those sequences found in the LTRs of HIV-1, which is interpreted as including the U3 region of the LTR (page 2 column 2, second paragraph, page 3, paragraph bridging columns 1 and 2, and page 4, column 2, second full paragraph).
 	Howell discloses compositions for in vivo excision of HIV-1 proviral DNA using a CRISPR-Cas system that employs more than one guide RNA that hybridizes to targets of the HIV-1 DNA (abstract).  Howell discloses that more than one guide RNA can be used to target multiple sites within the HIV-1 DNA, which is interpreted as multiplexing guide RNAs, including use of two guide RNAs (paragraphs e.g., fevers and aches (paragraphs [0052]-[0055]).  Howell discloses that the proteins/guide RNAs, or the nucleic acids encoding the proteins/guide RNAs can be used in a pharmaceutical 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Mcintyre’s disclosure to determine first and second sequences complementary to the first and sequences of the target sequence in Zhang I’s and Howell’s HIV-1 proviral sequence because these sequences are highly conserved between strains of HIV-1, and as such one of ordinary skill in the art would look to such sequences in order to cleave proviral DNA at the desired sequences, thus inactivating the HIV-1 proviral DNA . Because the sequence is highly conserved, it would be well within the purview of one of ordinary skill in the art to determine the most effective sequences, and could do so using predictable and reproducible methodology.

 Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang II, U.S. Patent Application Publication No. 2015/0020223, published January 15, 2015, and claiming priority to U.S. Provisional Patent Application No. 61/736,527, filed December 12, 2012, and cited in the Information Disclosure Statement filed October 13, 2020), see the entire document in view of Mcintyre et al. (6 Retrovirology 55 1-15 (2009)), and cited in the Information Disclosure Statement filed October 13, 2020, see the entire document and Howell et al. (U.S. Patent Application Publication No. 2016/0040165, published February 11, 2016, and claiming priority to PCT Patent Application Publication No. WO 2014/165349, filed March 25, 2014 and U.S. Provisional Patent Application No. 61/808,437, filed April 4, 2013), and cited in the Information Disclosure Statement filed October 13, 2020, see the entire document.  
 	Zhang II discloses a compositions for inactivating proviral DNA that has been integrated into the genome of a host cell comprising treating the host cell with a CRISPR composition comprising the CRISPR enzyme and two or more guide RNAs (paragraphs [0043], [0079], [0148], [0202], [0271], [0296], [0579] e.g., fevers and aches (paragraph [0584]). Zhang II discloses that the components of the CRISPR complex can be on the same or separate vectors, which can be a plasmid, lentiviral, adenoviral, or adeno-associated virus vectors (paragraphs [0259] and [0304]).  Zhang II further discloses that the vector can comprise a CRISPR RNA (crRNA) and a tracrRNA (trRNA), and that the guide RNAs can be a fusion of a crRNA and a trRNA (paragraph [0655]).  Zhang II discloses that targeting an integrated HIV-1 virus using CRISPR enzymes can provide for maintenance and re-constitution of host immune activity and prevent primary infection by disrupting viral genome (i.e., vaccination) (paragraphs [0217] and [0580]-[0582]). Zhang II discloses that HIV-1 in host immune cells, which is interpreted as including CD4+ T cells (paragraphs [0217] and [0580]-[0582]).  Zhang II also discloses that defects associated with genetic diseases can be corrected using CRISPR-Cas systems (paragraphs [0376], [0453] and [0618]).

  	Zhang II ails to explicitly disclose or suggest that the target sequences are in the long terminal repeats (LTRs) of the proviral DNA, or specifically within the U3 region of the LTR.  
	Mcintyre discloses that RNA interference (RNAi) is a mechanism of gene suppression that may be useful in gene therapy applications for treating viral diseases, such as HIV-1 (abstract). Mcintyre discloses the preparation of a variety of shRNAs based on the HIV-1 sequences, including those sequences found in the LTRs of HIV-1, which is interpreted as including the U3 region of the LTR (page 2 column 2, second paragraph, page 3, paragraph bridging columns 1 and 2, and page 4, column 2, second full paragraph).
 	Howell discloses methods for in vivo excision of HIV-1 proviral DNA using a CRISPR-Cas system that employs more than one guide RNA that hybridizes to targets of the HIV-1 DNA (abstract).  Howell discloses that more than one guide RNA can be used to target multiple sites within the HIV-1 DNA, which is interpreted as multiplexing guide RNAs (paragraphs [0019]-[0020]).  Howell discloses that bioinformatics analyses are available that generated extensive databases of CRISPR loci, and which can be used to determine protospacer adjacent motifs (PAMs) and identifying targetable DNA of HIV-1 sequences (paragraph [0019].  Howell discloses a variety of sequences in the long terminal repeat (LTR)s at both the 5’ and 3’ LTRs of the HIV-1 sequence (Table 1).  Howell further discloses that the U3 region of the LTR can be targeted with a CRISPR-Cas guide RNA (Table 1).  Howell discloses that the cell can be e.g., fevers and aches (paragraphs [0052]-[0055]).  Howell discloses that the subject at risk may include patients involved in high-risk activities, including intravenous drug users (paragraph [0054]).  ]).  Howell discloses that cytotoxicity is low in uninfected cells (paragraph [0020]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,925,248.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘248 patent and the instant application claim a method of inactivating a proviral DNA integrated in a host genome.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excising the proviral DNA according to the ‘248 patent using the instantly claimed method and composition would both result in the excision of the viral sequences, thus inactivating the virus.

Claims 1-5, 7-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,981,020.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘020 patent claims a composition for excising a viral sequence from a cell and the instant Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  

 	Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13, 16-25, and 28-29 of copending Application No. 15/768,241 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘241 application claims a composition for excising a viral sequence from a cell and the instant application claims are directed to method for excising a viral sequence from a cell.  It would be obvious to one of ordinary skill in the art at the time the invention was made that the composition of U.S. Patent Application No. 15/768,241 in the method of the instant application because the composition will result in the recited excision of the viral sequence from the cell.   The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  In addition the ‘741 application also claims a method for inactivating an integrated proviral DNA in a cell, as does the instant method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4. 6-7, and 15-18 of copending Application No. 15/882,207 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’207 application and the instant application claim methods of excising viral sequence from a cell.  While the instant application does not claim use of a CRISPR/Cas9 endonuclease, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘207 CRISPR composition would be able to excise a viral sequence as required.  In addition, the methods of the ‘207 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
	Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, and 28-31 of copending Application No. 15/884,427 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’427 application and the instant application claim methods of excising viral sequence from a cell.  While the instant application does not claim use of a CRISPR/Cas9 endonuclease, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘427 CRISPR composition would be able to excise a viral sequence as required.  In 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14, and 17 of copending Application No. 16/072,589 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’589 application claims a method to inactivate a retroviral DNA and the instant application claims a method of excising a viral sequence from a cell.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed CRISPR method would inactivate a viral DNA by excision of the sequences, as required by the instant claims.  In addition, the methods of the ‘589 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 27-32 of copending Application No. 16/091,874 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’874 application claims a composition for inactivating flavivirus and the instant application claims a method and composition for excising a viral sequence from a cell.  It would have been obvious Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/099,098 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘098 application claims a method of treating a subject having a viral infection and the instant application claims a method for excising a retroviral sequence from a cell.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘098 application would provide for excision of the viral sequence from the genome, which would be useful for treating a subject having HIV.  In addition, the methods of the ‘098 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 22-37 of copending Application No. 16/208,314 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’314 application claims a composition and method of treating an HIV/retroviral infection and the instant application claims a method and composition that is able to inactivate a retroviral DNA.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed CRISPR compositions would be able to treat a retroviral infection by inactivation of the proviral DNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/308,348 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’348 application claims a method and composition for inhibiting replication/eradication of hepadnavirus and the instant application also claims a method and composition for excising a viral sequence from a cell.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed CRISPR systems would be able to inhibit any viral replication in a cell by excision of the proviral DNA.  In addition, the methods of the ‘348 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.


Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of copending Application No. 16/341,481 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’481 application claims a method for treating Zika virus and the instant application each claim a method and composition of excising a retroviral sequence from a cell.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed CRISPR method would be able to treat any integrated viral infection by inactivation of the proviral DNA, including Zika virus.  In addition, the methods of the ‘481 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 12-13, 17, and 26-27 of copending Application No. 16/397,823 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’823 application claims a method for inactivating John Cunningham Virus (JCV) and the instant application claims a method and composition of excising a viral sequence from a cell.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed CRISPR compositions would be able to treat any integrated viral 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 32-33 of copending Application No. 16/486,799 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’799 application claims a method and composition for inactivating a retroviral DNA and the instant application claims a method and composition of excising a viral sequence from a cell.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed CRISPR compositions would be able to treat the infection by inactivation or excision of the proviral DNA.  In addition, the methods of the ‘799 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/605,922 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’922 application and the instant application each claim methods of eradicating a viral 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-32 of copending Application No. 16/874,295 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’295 application claims a method and composition which can be used for deletion of an HIV sequence from a cell and the instant application claims a method and composition for excising a viral sequence from a cell.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR compositions of the ‘295 application could be used in the claimed methods and would delete/excise the retroviral sequence from the genome of the cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  In addition, the methods of the ‘295 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/017,037 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’037 application and the instant application claim a method for excising part or all of a viral sequence from the cell, where the instant application required deletion of an HIV sequence, where each method claims that the target sequences are in the LTR regions of the viral sequence.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the methods of the ‘037 application and the instant application would result in the deletion/excision of the retroviral sequence from the genome of the cell.  In addition, the methods of the ‘037 application provide for use of the instantly claimed composition.  Therefore, the claims are not deemed to be patentably distinct.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/329,137 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’137 application and the instant application a method for excising part or all of a viral sequence from the cell, where the instant application required deletion of an HIV sequence, where each method claims that the target sequences are found in the viral sequence.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636